                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         RICARDO MARTINEZ,                                Case No. 19-03087 EJD (PR)
                                  11
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     E. GITOVA, et al.,
                                  15
                                                      Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against employees at Salinas Valley State Prison (“SVSP”), where he was
                                  20   previously incarcerated. The Court dismissed the complaint with leave to amend to
                                  21   attempt to state sufficient facts to support a First Amendment retaliation claim. Dkt. No. 6.
                                  22   Plaintiff has filed an amended complaint. Dkt. No. 8, hereinafter “Am. Compl.”
                                  23

                                  24                                           DISCUSSION
                                  25   A.     Standard of Review
                                  26          A federal court must conduct a preliminary screening in any case in which a
                                  27   prisoner seeks redress from a governmental entity or officer or employee of a
                                  28
                                   1   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   2   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   3   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   4   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   5   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   7   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   8   violated, and (2) that the alleged violation was committed by a person acting under the
                                   9   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  10   B.     Plaintiff’s Claims
                                  11          Plaintiff claims that on November 28, 2016, he went to the medication line at
                                  12   Building D-6 of SVSP where Defendant Nurse E. Gitova was working behind a glass
Northern District of California
 United States District Court




                                  13   counter. Am. Compl. at 3. Plaintiff then showed Defendant Gitova the inside of his coffee
                                  14   cup for her to make sure that he was taking his medication, and accidentally spilled coffee
                                  15   on the countertop. Id. Based on these allegations, Plaintiff claims that his Fourteenth
                                  16   Amendment right was violated by Defendant Gitova. Id. Plaintiff makes no mention of a
                                  17   previously alleged First Amendment claim from the original complaint.
                                  18          The Due Process Clause of the Fourteenth Amendment protects individuals against
                                  19   governmental deprivations of “life, liberty or property,” as those words have been
                                  20   interpreted and given meaning over the life of our republic, without due process of law.
                                  21   Board of Regents v. Roth, 408 U.S. 564, 570-71 (1972); Mullins v. Oregon, 57 F.3d 789,
                                  22   795 (9th Cir. 1995). Interests that are procedurally protected by the Due Process Clause
                                  23   may arise from two sources – the Due Process Clause itself and laws of the states. See
                                  24   Meachum v. Fano, 427 U.S. 215, 223-27 (1976). In the prison context, these interests are
                                  25   generally ones pertaining to liberty. Changes in conditions so severe as to affect the
                                  26   sentence imposed in an unexpected manner implicate the Due Process Clause itself,
                                  27   whether or not they are authorized by state law. See Sandin v. Conner, 515 U.S. 472, 484
                                  28                                                 2
                                   1   (1995) (citing Vitek v. Jones, 445 U.S. 480, 493 (1980) (transfer to mental hospital), and
                                   2   Washington v. Harper, 494 U.S. 210, 221-22 (1990) (involuntary administration of
                                   3   psychotropic drugs)). A state may not impose such changes without complying with
                                   4   minimum requirements of procedural due process. See id. at 484. Once a protected
                                   5   interest is established, either through the Due Process Clause itself or through a state
                                   6   statute or regulation, the court must determine what process is due before the interest may
                                   7   be taken away. See Wilkinson, 545 U.S. at 224-25.
                                   8          Plaintiff fails to allege sufficient facts by which the Court can liberally construe a
                                   9   Fourteenth Amendment violation by Defendant Gitova. There are no facts to indicate that
                                  10   Plaintiff was deprived of a fundamental interest under the Due Process clause or an interest
                                  11   created by state law, or that he suffered a change in conditions of confinement that was so
                                  12   severe as to affect the sentence imposed in an unexpected manner. Lastly, there are no
Northern District of California
 United States District Court




                                  13   facts indicating that Defendant Gitova violated Plaintiff’s right to procedural due process
                                  14   before depriving Plaintiff of a protected interest. Accordingly, the amended complaint
                                  15   fails to state a cognizable claim and must be dismissed. The dismissal is without leave to
                                  16   amend because Plaintiff was already afforded one opportunity to amend and the Court
                                  17   finds no good cause to grant him another opportunity where he appears to be merely
                                  18   fishing for a viable cause of action based on the same set of facts which, liberally
                                  19   construed, fail to support any constitutional claim. Wagh v. Metris Direct, Inc., 363 F.3d
                                  20   821, 830 (9th Cir. 2003) (district court’s discretion to deny leave to amend particularly
                                  21   broad where plaintiff has previously filed an amended complaint); Ferdik v. Bonzelet, 963
                                  22   F.2d 1258, 1261 (9th Cir. 1992).
                                  23

                                  24                                          CONCLUSION
                                  25          For the foregoing reasons, the amended complaint is DISMISSED with prejudice
                                  26   for failure to state a claim for which relief can be granted.
                                  27   ///
                                  28                                                  3
                                   1         IT IS SO ORDERED.
                                               3/27/2020
                                       Dated: _____________________                     ________________________
                                   2
                                                                                        EDWARD J. DAVILA
                                   3                                                    United States District Judge

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\EJD\CR.19\03087Martinez_dism(ftsac)
                                  26

                                  27

                                  28                                                4
